            Case 1:21-cr-00068-TNM Document 62 Filed 09/01/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
                v.                           :
                                             :
JENNY CUDD,                                  :              21-CR-68 (TNM)
                                             :
                       Defendant.            :

               UNOPPOSED MOTION TO CONTINUE STATUS HEARING

       The United States of America hereby moves this Court for a continuance of the September

2, 2021 status hearing, and further to exclude the time within which the trial must commence under

the Speedy Trial Act, 18 U.S.C. Section 3161 et seq., on the basis that the ends of justice served

by taking such actions outweigh the best interest of the public and the defendant in a speedy trial

pursuant to the factors described in 18 U.S.C. Section 3161(h)(7)(A), (B)(i), (ii), and (iv). The

government requests that the September 2, 2021 status hearing be continued until October 15,

2021, and that time be excluded. The Defendant Jenny Cudd, by and through counsel, Marina

Medvin, does not oppose this motion. In support, the government states as follows:

       1.       Defendant Jenny Cudd is charged by indictment with the following: (1) Obstruction

of an Official Proceeding, and Aiding and Abetting, in violation of 18 U.S.C. §§ 1512(c)(2) and

2; (2) Entering and Remaining in a Restricted Building or Grounds, in violation of 18 U.S.C.

§ 1752(a)(1); (3) Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in

violation of 18 U.S.C. § 1752(a)(2); (4) Disorderly Conduct in a Capitol Building, in violation of

40 U.S.C. § 5104(e)(2)(D); and (5) Parading, Demonstrating, or Picketing in a Capitol Building,

in violation of 40 U.S.C. § 5104(e)(2)(G). See Indictment (ECF No. 18).

       2.       The government has produced and will continue to produce discovery in this case.
            Case 1:21-cr-00068-TNM Document 62 Filed 09/01/21 Page 2 of 3




       3.       The parties have conferred and are continuing plea negotiations. In the interest of

reaching a disposition in this matter, the parties request that the status hearing in this matter be

continued in order to continue plea negotiations.

       4.       The government requests, and the Defendant agrees, to exclude from the calculation

of the Speedy Trial Act the time from September 2, 2021 until our next status hearing, proposed

for October 15. In this case, an ends-of-justice continuance is warranted under 18 U.S.C. Section

3161(h)(7)(A) based on the factors described in 18 U.S.C. Section 3161(h)(7)(B)(i)(ii) and (iv),

including due to the complicated nature of these cases, the number of defendants, anticipated

voluminous discovery, the reasonable time necessary for effective preparation by all parties, and

to allow the parties additional time to engage in plea negotiations. Accordingly, the ends of justice

served by granting a request for a continuance outweigh the best interest of the public and the

defendants in a speedy trial.

       5.       A proposed order is attached.

       WHEREFORE, the parties respectfully request that this Honorable Court (1) continue the

status hearing in this matter from September 2, 2021, to October 15, 2021; and (2) exclude from

the calculation of the Speedy Trial Act the time from September 2, 2021 to the next status hearing,

proposed for October 15, 2021.

       Respectfully submitted, this the 1st day of September, 2021.

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793

                                                    /s/ AMANDA FRETTO
                                                    AMANDA FRETTO
                                                    D.C. Bar No. 1018284
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20001
Case 1:21-cr-00068-TNM Document 62 Filed 09/01/21 Page 3 of 3




                               (202) 252-7268
                               Amanda.Lingwood@usdoj.gov
